IT IS SO ORDERED.

Dated: 26 February, 2020 11:54 AM




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                              CLEVELAND DIVISION

 IN RE:
                                                  IN PROCEEDINGS UNDER CHAPTER 13
 JEFFREY CARMAN
                                                               CASE NO: 19-14906
 GLENDA CARMAN
                                                     JUDGE: JESSICA E. PRICE SMITH
        DEBTORS

    AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION OF PLAN
                            (DOC #15)

       This matter came for consideration upon Secured Creditor Nationstar Mortgage LLC’s

(“Creditor”) Objection to Confirmation of the Debtors’ Plan filed on August 30, 2019 (Doc. 15)

regarding the Creditor’s mortgage on the real property located at 2111 Harrison Avenue, Lorain,

OH 44055.

       The parties have entered into an Agreement resolving certain issue as follows:

IT IS, THEREFORE ORDERED:




19-14906-jps     Doc 24     FILED 02/26/20      ENTERED 02/26/20 12:04:02          Page 1 of 4
  1. On the date of bankruptcy filing, August 8, 2019, the total claim amount of the Creditor’s

     loan was $79,413.47, evidenced by the Creditor’s Proof of Claim filed September 16,

     2019, Court Claim Number 2-1.

  2. Parties agree the value of this non-primary residence property will be set at $45,000.00

  3. Creditor’s claim will be paid as secured in the amount of $45,000.00 at a rate of 4.00%,

     and the remainder of the claim will be paid as general unsecured, as payment in full of its

     claim.

  4. Parties agree that the loan will be de-escrowed and that the Debtors will be responsible

     for paying their own taxes and insurance going forward.

  5. Within thirty (30) days of this Order being entered, Debtors will provide proof that the

     property taxes for 2019 have been paid, and provide an updated homeowner’s insurance

     policy; failure to do so, will permit Creditor to file a Notice Post-Petition Mortgage Fees,

     Expenses and Charges, for funds advanced by Creditor, should they advance those costs.

  6. Parties agree that Creditor’s mortgage lien shall only be released upon the successful

     completion of this bankruptcy case and the issuance of a discharge order. Any dismissal

     of the case or conversion to Chapter 7 shall result in a full reinstatement of Creditor’s

     lien.

  7. The Objection to Confirmation of the Debtors’ Plan filed by Creditor is hereby

     withdrawn.


              IT IS SO ORDERED.
                                              ###




19-14906-jps    Doc 24    FILED 02/26/20       ENTERED 02/26/20 12:04:02            Page 2 of 4
SUBMITTED AND APPROVED BY:


/s/ Chris E. Manolis
Chris E. Manolis (0076197)
SHAPIRO, VAN ESS, PHILLIPS & BARRAGATE, LLP
4805 Montgomery Road, Suite 320
Norwood, Ohio 45212
(513) 396-8100
(847) 627-8805-fax
Attorney for Creditor
cmanolis@logs.com

/s/ William C. Behrens
William C. Behrens (0093031)
THE DANN LAW FIRM CO., LPA
PO Box 6031040
Cleveland, OH 44103
216-373-0539
Fax : 216-373-0536
Attorney for Debtors
billbehrens@dannlaw.com




19-14906-jps   Doc 24   FILED 02/26/20   ENTERED 02/26/20 12:04:02   Page 3 of 4
                               CERTIFICATE OF SERVICE

        A true and correct copy of the Agreed Order was served via the Court's Electronic Case
Filing System on these entities and individuals who are listed on the Court's Electronic Mail
Notice List:

       William C. Behrens, The Dann Law Firm Co., LPA, on behalf of Jeffrey Carman and
       Glenda Carman, debtor(s), at billbehrens@dannlaw.com

       Lauren A Helbling, on behalf of the Chapter 13 Trustee’s office at
       lhelbling13@ecf.epiqsystems.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Jeffrey Carman, 2113 Harrison Avenue, Lorain, OH 44055

       Glenda Carman, 2113 Harrison Avenue, Lorain, OH 44055




19-14906-jps     Doc 24     FILED 02/26/20       ENTERED 02/26/20 12:04:02         Page 4 of 4
